Citation Nr: 0715420	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-29 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
coronary artery disease, status post myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1995 to 
September 2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for 
coronary artery disease, status post myocardial infarction 
(hereinafter heart disease), and assigned a 10 percent 
evaluation.  In October 2005, the veteran presented testimony 
at a video conference hearing conducted at the Louisville RO 
before an Acting Veterans Law Judge (AVLJ).  A transcript of 
this personal hearing is in the veteran's claims folder.  The 
issue on appeal was remanded in a January 2006 Board decision 
for further development.  The additional development 
requested has been completed and the appeal has now returned 
to the Board.  

Further, on a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the grant of the 10 percent rating is not a 
full grant of the benefits sought on appeal, and since the 
veteran is still seeking a higher rating, the matter has 
returned to the Board for appellate review.  


FINDING OF FACT

Coronary artery disease is manifested by objective findings 
of a workload of greater than 7 METs, but not greater than 10 
METs, that results in dyspnea on moderate exertion, constant 
fatigue, and continuous medication is required; subjective 
intermittent angina is also reported.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
coronary artery disease have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.104, 
Diagnostic Code 7005 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in May 2003, prior to the 
initial decision granting service connection for the claim in 
July 2003.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the May 2003 notice letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his claim for service connection.  After the veteran was 
granted service connection for heart disease and was assigned 
a 10 percent rating in the July 2003 RO decision, he filed a 
notice of disagreement (NOD), received by VA in August 2003, 
contending that he deserved a higher rating.  

Although the veteran was not given specific notice of the 
information and evidence necessary to substantiate a claim 
for an increased rating after filing his August 2003 NOD, the 
July 2003 RO decision, August 2004 statement of the case 
(SOC), and December 2004 and February 2007 supplemental 
statements of the case (SSOCs) explained the laws and 
regulations pertaining to his claim, including the specific 
rating criteria in the VA Schedule for Rating Disabilities 
necessary to substantiate his increased rating claim.  Viewed 
in context, the furnishing of the required notice after the 
decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).  The veteran has had 
a "meaningful opportunity to participate effectively" in 
the processing of his claim.  Id. at 120-21.  Therefore, with 
respect to the timing requirement for the notice for the 
increased rating, the Board concludes that to decide this 
appeal would not be prejudicial to the claimant.  Cf. 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).

The May 2003 notice letter informed the veteran of the 
elements necessary to establish service connection.  
Concerning the content of the notice for an increased rating, 
the July 2003 RO decision, August 2004 SOC, and December 2004 
and February 2007 SSOCs informed the veteran of the specific 
rating criteria pertaining to his service-connected heart 
disease. 

The May 2003 notice letter described the information and 
evidence that VA would seek to provide including medical 
records, employment records, or records from other federal 
agencies.  The RO also explained what information and 
evidence the veteran was expected to supply to VA.  The 
letter asked the veteran to provide information about any 
medical records that he thought would help VA decide his 
claim. 

With regard to what evidence the veteran is expected to 
provide and what evidence VA will obtain with regard to 
increased rating claims, the Board notes that, generally 
speaking with regard to claims for increased ratings, all a 
veteran must do is state that his service-connected 
disability has gotten worse since the last time VA evaluated 
him, and this will prompt VA to develop all the evidence 
needed to ascertain whether his disability has worsened in 
accordance with the criteria for a higher disability rating.  
The development of this evidence generally includes obtaining 
recent VA treatment records and private medical records that 
the veteran has put VA on notice of the existence of and, if 
any treatment records or other medical records obtained do 
not adequately address the rating criteria for the particular 
disability, scheduling the veteran for a VA examination to 
assess the current level of his disability with regard to 
those criteria.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (holding that where the veteran claims that a 
service-connected disability is worse than when originally 
rated, and the available evidence is too old to adequately 
evaluate the current state of the condition, the VA must 
provide a new examination).

Although this case does not involve a claim for an increased 
rating but rather an appeal of the initial rating assigned 
when service connection was granted, the procedures regarding 
the duties to notify and assist are similar.  In this case, 
the veteran appealed the initial rating, arguing essentially 
that his disability was worse as shown by the evidence that 
VA had available at the time it assigned the initial rating.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As 
previously noted, the rating decision, SOC, and SSOCs 
notified him of the specific rating criteria for his 
service-connected disability in the VA Schedule for Rating 
Disabilities for a higher rating and of the reasons that a 10 
percent rating had been assigned based on the evidence 
available at that time.  Further, after the case was remanded 
by the Board in January 2006, VA letters dated in January and 
August 2006 asked the veteran to identify any additional 
medical evidence in support of the claim that he wanted VA to 
obtain on his behalf or to submit them himself.  The veteran 
has not submitted any additional information to VA or the 
Board after the January 2006 remand.  However, the veteran 
underwent a September 2006 VA examination in connection with 
his claim as requested in the remand.  After considering the 
above, the Board finds that VA complied with the directives 
of the remand and fulfilled its duty to notify and assist.  
38 C.F.R. § 3.159, See Stegall v. West, 11 Vet. App. 268 
(1998).

Although the notice letter sent to the veteran did not 
specifically contain the "fourth element," the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  In this 
regard, the RO has informed the veteran in the rating 
decisions, SOC, and SSOCs of the evidence that was needed to 
substantiate his claim.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the first three elements are not 
applicable because this is an increased rating claim, and 
therefore service connection has already been established.  
In a letter dated in August 2006, the veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned disability rating or effective 
date are rendered moot as an increased rating is not 
warranted.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the veteran's 
claim.  The veteran underwent VA examinations in June 2003, 
October 2004, and September 2006.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOCs, which informed 
them of the laws and regulations relevant to his claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

For historical purposes, it is noted that the currently 
appealed July 2003 RO decision established service connection 
for heart disease based on a review of the veteran's service 
medical records as well as the review of a contemporaneous 
June 2003 VA medical examination.  The veteran was assigned a 
10 percent disability evaluation for heart disease effective 
September 29, 2002.  An August 2004 SOC and December 2004 and 
February 2007 SSOCs continued the 10 percent rating, pursuant 
to 38 C.F.R. § 4.104, Diagnostic Code 7005.  Under Diagnostic 
Code 7005, a 10 percent evaluation is warranted for 
arteriosclerotic heart disease (coronary artery disease) with 
a documented history of coronary artery disease where a 
workload of greater than 7 METs, but not greater than 10 
METs, results in dyspnea, fatigue, angina, dizziness, or 
syncope; or, continuous medication is required.  38 C.F.R. § 
4.104, Diagnostic Code 7005.  A 30 percent evaluation is 
warranted where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
2.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for heart 
disease.  The medical evidence of record does not show the 
veteran to have a workload of greater than 5 METs but not 
greater than 7 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope and there is no evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  In this regard, a January 2002 
service medical record reflected that an electrocardiogram 
(EKG) found no diagnostic changes and the ejection fraction 
was 55 percent.  On the June 2003 VA examination, the veteran 
reported that since his release from the service, he cut back 
on his physical activity and felt much better, but still 
experienced chest tightness with exertion.  He took an 
aspirin a day for his heart and an extra aspirin when he had 
chest tightness.  The veteran was employed as an electrician 
and was able to accomplish all the work requirements without 
cardiac symptoms.  Clinical testing showed that his METs 
level was estimated at 10-12.  It was noted that his ejection 
fraction was 60 percent in the military and that his 
symptomatology was stable or had improved since that time.  
VA treatment records dated from May 2003 to June 2004 
revealed that the veteran began taking nitroglycerin in May 
2003 for chest pain.  In October 2003 and January and May 
2004, the veteran had ejection fractions of 60 percent.  
Notably, an October 2003 radiology report found a normal 
heart, a January 2004 echocardiogram was within normal 
limits, as was a May 2004 EKG.  

Further, a May 2004 VA report and an October 2004 VA 
examination found that the veteran has had no chest pain 
since leaving the military, although he has experienced 
palpitations.  An October 2004 x-ray showed a normal heart 
and his heart disease was found not to be symptomatic at that 
time.  The September 2006 VA examination reflected that the 
veteran was taking nitroglycerin as needed for chest pains 
and it was noted that continuous medication was required.  
The veteran had no history of syncope or dizziness.  He 
reported constant fatigue, intermittent angina, and dyspnea 
on moderate exertion.  Importantly, the echocardiogram 
revealed a normal heart, the ejection fraction was 60 
percent, and the METs were 10.4.  The stress test was 
negative for angina.  As such, the veteran has not been shown 
to have met the rating criteria for a higher rating under 
38 C.F.R. § 4.104, Diagnostic Code 7005.  

The Board notes that during his October 2005 hearing, the 
veteran's representative reported that the veteran had 
exertional chest pain occurring approximately three to four 
times per month and daily dizziness and fatigue despite a VA 
finding that he had not experienced these symptoms.  When he 
experienced an episode of shortness of breath, chest pain, or 
dizziness, the veteran rested for approximately an hour 
before going back to work.  However, these symptoms are 
contemplated in the 10 percent rating.  38 C.F.R. § 4.104, 
Diagnostic Code 7005.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing or argument by the veteran that his service-
connected heart disease has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
heart disease under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

Entitlement to an initial rating in excess of 10 percent 
disabling for coronary artery disease is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


